Order entered November 13, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01033-CV

         HENRY SANCHEZ D/B/A H SANCHEZ CONSTRUCTION, Appellant

                                             V.

                         ALBERRAMAN L. CASTILLO, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-15-03266-B

                                         ORDER
       Before the Court is court reporter Robin N. Washington’s November 12, 2018 request for

an extension of time to file the record. We GRANT the request and ORDER the record be filed

no later than December 12, 2018.


                                                    /s/   DAVID EVANS
                                                          JUSTICE